IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARTHA S. JACKSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3933

SPHERION CORPORATION/
SEDGWICK CMS,

      Appellee.


_____________________________/

Opinion filed February 13, 2015.

An appeal from an order of the Judge of Compensation Claims.
Stephen L. Rosen, Judge.

Date of Accident: November 2, 2007.

Laurie T. Miles of Miles and Parrish, P.A., Lakeland, and Wendy S. Loquasto of
Fox & Loquasto, P.A., Tallahassee, for Appellant.

William H. Rogner and Rex A. Hurley, Winter Park, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.